Citation Nr: 1757216	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  10-20 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for osteoarthritis of the right knee.

2.  Entitlement to an evaluation in excess of 50 percent for major depressive disorder (MDD), to include prior to March 24, 2014.  

3.  Entitlement to an evaluation in excess of 20 percent for instability and arthritis of the left ankle.

4.  Entitlement to an evaluation in excess of 10 percent for tinnitus.

5.   Entitlement to a compensable evaluation for bilateral hearing loss.

6.  Entitlement to service connection for a thyroid disability, to include as due to exposure to herbicides.

7.  Entitlement to service connection for a lung disability, to include as due to exposure to herbicides.

8.  Entitlement to service connection for sleep apnea, to include as due to exposure to herbicides.

9.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides.

10.  Entitlement to service connection for heart disease, to include as due to exposure to herbicides.

11.  Entitlement to an effective date prior to March 24, 2014, for the award of service connection for hearing loss of the left ear.

12.  Entitlement to a total disability evaluation based upon individual unemployabilty (TDIU).


REPRESENTATION

Appellant represented by:	Dale K. Graham, Agent


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from January 1972 to January 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal of October 2009, September 2014 and December 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The issue of entitlement to an evaluation in excess of 20 percent for osteoarthritis of the right knee was last before the Board in May 2016, at which time it was remanded for further development.

In May 2017, the Veteran filed a formal claim for entitlement to a TDIU based upon his service-connected MDD.  In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held, in substance, that every claim for an increased evaluation includes a claim for a TDIU where the Veteran claims that their service-connected disability prevent them from working.  Accordingly, in light of the holding in Rice, the Board has characterized the issues on appeal so as to include entitlement to a TDIU.

The issues of entitlement to an evaluation in excess of 20 percent for osteoarthritis of the right knee, entitlement to an evaluation in excess of 50 percent for MDD, to include prior to March 24, 2014, and entitlement to an evaluation in excess of 20 percent for instability and arthritis of the left ankle, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the applicable period, the Veteran has had hearing loss in the right ear with a Numeric Designation of IV and hearing loss in the left ear with a Numeric Designation of II.

2.  The Veteran's service-connected tinnitus is assigned a 10 percent rating, the maximum rating authorized under Diagnostic Code 6260.

3.  Although the Veteran served during the Vietnam Era, he did not serve in Vietnam, and was not exposed to herbicides during his service in Panama.

4.  A thyroid disability was not incurred in service and is not otherwise related to active service.

5.  A lung disability was not incurred in service and is not otherwise related to active service.

6.  Sleep apnea was not incurred in service and is not otherwise related to active service.

7.  Type II diabetes mellitus was not incurred in service, is not otherwise related to active service and did not manifest to a compensable degree within the first post-service year.

8.  Heart disease was not incurred in service and is not otherwise related to active service and did not manifest to a compensable degree within the first post-service year.

9.  In an unappealed and final rating decision dated in October 2009 the AOJ denied entitlement to service connection for left ear hearing loss, and VA next received the Veteran's claim to reopen on March 24, 2014.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.§ 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.385, 4.1, 4.7, 4.85 Diagnostic Code 6100, Tables VI, VIa, VII, 4.86 (2015).

2.  There is no legal basis for the assignment of an evaluation in excess of 10 percent for tinnitus.  38 U.S.C.§1155 (2012); 38 C.F.R. §4.87, Diagnostic Code 6260 (2017).

3.  Service connection for a thyroid disability is not established.  38 U.S.C.§§ 1110, 1112, 1113, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

4.  Service connection for lung disability is not established.  38 U.S.C. §§ 1110, 1112, 1113, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

5.  Service connection for sleep apnea is not established.  38 U.S.C. §§ 1110, 1112, 1113, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

6.  Service connection for type II diabetes mellitus is not established.  38 U.S.C. §§ 1110, 1112, 1113, 1137, 5107 (2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

7.  Service connection for heart disease is not established.  38 U.S.C.§§ 1110, 1112, 1113, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).

8.  The requirements for an effective date earlier than March 24, 2014, for the grant of entitlement to service connection for left ear hearing loss disability have not been met.  38 U.S.C.§ 5110 (2012); 38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in September 2009, July 2012, and July 2014 letters.  38 U.S.C. §§ 5100, 5102-5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2017).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, VA treatment records and VA examination reports.

The Veteran has raised no issues regarding the duty to notify or assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Increased Evaluations for Bilateral Hearing Loss and Tinnitus

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  Separate rating codes identify the various disabilities. 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  Id.

The evaluation of the same disability under various diagnoses is to be avoided. Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In an October 2009 rating, the AOJ granted entitlement to service connection for hearing loss of the right ear, with an initial non-compensable evaluation.  In addition, the AOJ denied entitlement to service connection for hearing loss of the left ear because the Veteran did not have hearing loss considered a disability for VA compensation purposes.  See 38 C.F.R. § 3.385.   

On March 24, 2014, VA received the Veteran's claim for increase.  The RO considered service connection for left ear hearing loss, as well.  

In August 2014, he was afforded a VA examination.  On VA audiological testing pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
45
40
45
65
70
LEFT
25
30
25
45
55

Pure tone averages were 55 for the right ear and 38.75 for the left ear.  (Although the examination report states pure tone average of "212.5," the average pure tone loss is 55 for the frequencies 1000, 2000, 3000 and 4000 Hz).  Speech audiometry revealed speech recognition ability of 82 percent in the right ear and of 84 percent in the left ear.  These audiometrics showed hearing loss to a level considered disability for VA purposes.  See 38 C.F.R. § 3.385.

In the December 2014 rating referenced above, the AOJ awarded service connection for hearing loss of the left ear effective March 24, 2014, given the audiometrics of the August 2014 VA examination.  Based upon the VA audiometrics, a non-compensable evaluation was assigned.  

Of record is a December 22, 2014 VA audiogram consult note.  The note contains audiometrics, with none of the decibel losses noted in the relevant frequencies being equal to or greater than those noted in the August 2014 VA examination report.  However, the word recognition test was not done to Maryland CNC standards.  Rather, the audiogram utilized a different test, i.e. the Northwestern University Auditory Test Number Six (NU-6).  An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  38 C.F.R. § 4.85.  Accordingly, this audiogram cannot be considered.  

A compensable evaluation for the Veteran's bilateral hearing loss is not warranted under the circumstances.  The VA audiometrics yield Numeric Designations for the Veteran's right and left ear hearing loss of IV and II, respectively.  38 C.F.R. § 4.85, Table VI.  These numerical designations, when applied to 38 C.F.R. § 4.85 Table VII, yield a non-compensable evaluation.  This has been true throughout the course of this appeal.  Accordingly, a compensable evaluation is not warranted for any period of time that is covered by this claim.  

The results of the audiologic evaluations do not require consideration under the regulation pertaining to exceptional patterns of hearing impairment.  38 C.F.R. § 4.86.  None of the above-outlined audiometrics show pure tone thresholds in the four specified frequencies at 55 dB or more and no pure tone thresholds measure 70 dB or more at 2000 Hz.

The Veteran seeks an increased evaluation for tinnitus in excess of 10 percent.  The RO denied entitlement to a higher evaluation because under Diagnostic Code 6260 there is no provision for assignment of a separate 10 percent evaluation for tinnitus of each ear.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the U.S. Court of Appeals for the Federal Circuit deferred to VA's interpretation of its own regulation, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a veteran to a single disability rating for tinnitus, regardless whether the tinnitus is perceived as unilateral or bilateral.

The Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus.  38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award separate schedular evaluations for tinnitus in each ear, the Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Because the Veteran has made a claim for an evaluation higher than that allowed by the rating schedule for tinnitus, the Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2017).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected tinnitus disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's tinnitus with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

The Board notes that tinnitus is defined as "a noise in the ears such as ringing, buzzing, roaring, or clicking."  Smith v. Principi, 17 Vet. App. 168, 170 (2003) (quoting Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994)).  Thus, the Veteran reports that he experiences ringing that causes him difficulty hearing.  This is the precise symptomatology and effects contemplated by schedular criteria.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Earlier Effective Dates

To the extent that the Veteran seeks a higher evaluation prior to March 24, 2014, for the evaluation of hearing loss, no award for compensation was made since the prior and final rating decision dated in October 2009 addressing the evaluation of hearing loss.  Whether the disability is considered unilaterally with respect to the right ear, or bilaterally, the disability has always been rated as non-compensable.  There is no effective date to grant for any award. 

To the extent that the Veteran seeks entitlement to an earlier effective date for the award of service connection for hearing loss of the left ear, the Board notes that an October 2009 rating decision denied service connection for this condition.  The Veteran was notified of that decision, and did not appeal it.  It became final.  38 U.S.C.§ 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  In the December 2014 rating the RO reopened and granted the claim effective March 24, 2014, the date VA received the Veteran's claim to reopen.  

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2014) and 38 C.F.R. § 3.400 (2017).  38 U.S.C. § 5110(a) (2012) provides that "the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."

Here, VA received the Veteran's claim to reopen the finally adjudicated claim on March 24, 2014.  The AOJ reopened the claim based upon the assessment of bilateral hearing loss in accordance with 38 C.F.R. § 3.385 and assigned the date of claim as the effective date of the award.  This is the earliest date permissible for a reopened claim.  Accordingly, entitlement to an effective date prior to March 24, 2014, for the award of service connection for left ear hearing loss disability is denied.  

Service Connection Claims

Here, the Veteran claims service connection for various disabilities, including a thyroid condition, a lung condition, sleep apnea, type II diabetes, and heart disease, diagnosed as coronary artery disease.  He has asserted that he was exposed to herbicides in the summer of 1967, when he served as a Boy Scout and camped "on and near" Fort Chaffee, Arkansas.  In this regard, the Department of Defense (DoD) list names Fort Chaffee, Arkansas as a location where herbicides were used outside of Vietnam during May, July, and August of 1967.  The Veteran has also has claimed exposure to herbicides during active service in Panama.  

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.§§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In addition, the law provides that, where a veteran served ninety days or more of active military service and diabetes mellitus or cardio-vascular renal disease becomes manifest to a degree of 10 percent within one year from of separation from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  The Veteran served 90 days or more during the Vietnam Era.  See 38 U.S.C.§ 101(29); 38 C.F.R. § 3.2(f).

In certain cases, service connection can be presumed if a veteran was exposed to an herbicide agent during active service.  Under applicable regulations presumptive service connection is warranted for the following disorders as related to exposure to herbicides: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, all chronic B-cell leukemias, Type II diabetes mellitus, Hodgkin's disease, ischemic heart disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C. § 1116(a)(2) (2012); 38 C.F.R. § 3.309(e) (2017).  Notably, the Veteran has been diagnosed as having type II diabetes mellitus, but no other disease on this list. 

Veterans who served in Vietnam are presumed to have been exposed to herbicide agents.  See 38 U.S.C. § 1116; 38 C.F.R. §§ 3.307, 3.309.  The appellant has never claimed to have served in Vietnam.  In fact, he specifically disavows any such service.  

Initially, the Board notes that with respect to type II diabetes mellitus and heart disease, the regulations providing for presumptive service connection of certain chronic diseases are also unavailing.  A review of the record shows that the Veteran was assessed as having type II diabetes mellitus and coronary artery disease years following his discharge.  There is no evidence reflecting any characteristic manifestations of either disease within the first post-service year.  It is thus the weight of the evidence does not demonstrate that type II diabetes mellitus and heart disease manifested to a compensable degree within the first post-service year. 38 C.F.R. § 3.307.

The Board must address the contention that the Veteran was exposed to herbicides while camping "on or near" Fort Chaffee in the summer of 1967.  In order to establish service connection, the disability must relate to active service, including for claims on a presumptive basis.  In this case, the events that the Veteran claims resulted in herbicide exposure occurred before he entered active service in January 1972.  The Veteran does not claim that he served at Fort Chaffee, and his service personnel records show no such service.  This cannot serve as the basis of a claim for VA compensation benefits, including on a presumptive basis.  See Shedden, supra.; see also 38 C.F.R. § 3.307(a)(6).

The Veteran claims exposure to herbicide agents during his service in Panama and his personnel records document service in Panama from 1973-1975.  However, Panama is not a location listed as a site of herbicide agent tests and storage outside of Vietnam.  See Information from Department of Defense (DoD) on Herbicide Tests and Storage outside of Vietnam, https://www.publichealth.va.gov/docs/agentorange/dod_herbicides_outside_vietnam.pdf (last visited December 3, 2017).  Moreover, there has been a formal finding that there is no evidence of herbicide agent exposure due to the Veteran's service in Panama.  See June  2014, Memorandum from the Joint Services Records Research Center (JSRRC).  Thus, the Veteran's Panama service cannot for the basis for any claim.  There being no other source of alleged exposure, the claims for service connection of entitlement to service connection for a thyroid disability, a lung disability, sleep apnea, type II diabetes or heart disease cannot be substantiated as due to any exposure to herbicide agents, to include on a presumptive basis, where applicable.  

On a direct basis, and exclusive of any herbicide theory, the claims must also be denied.  A review of the Veteran's service records reflects no complaints or treatment for any thyroid disability, lung disability, sleep apnea, diabetes or heart disease.  The Veteran's separation and entrance examinations were normal in all areas.  A review of the Veteran's VA medical records shows treatment for hypothyroidism, sleep apnea, and type II diabetes, as well as history of an aortic aneurysm in May 2012.  The records generally document clear lungs; however, they also document a history of tobacco use.  See e.g. May 13, 2012, VA Preanesthesia Evaluation noting bilateral stable granulomatous calcification and COPD.  The Veteran did not complaint about or seek treatment for any of these disabilities until decades after his separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is evidence against a claim of service connection).  No competent evidence indicates that any of these disabilities were incurred in service, or that any disability is otherwise attributable to service.  Accordingly, the claims must be denied. 

In sum, the Board concludes that the evidence preponderates against granting entitlement to service connection for the claimed thyroid disability, lung disability, sleep apnea, type II diabetes and heart disease.  The Veteran did not serve in Vietnam, and was not exposed to herbicides during his service in Panama.  No competent medical evidence attributes the Veteran's claimed disabilities to service, and there is no indication of the incurrence of any such disabilities in service.  Each disability manifested decades after service.  Under these circumstances, the claims must be denied.  Gilbert, supra.



	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an evaluation in excess of 10 percent for tinnitus is denied.

Entitlement to a compensable evaluation for bilateral hearing loss is denied.

Entitlement to service connection for a thyroid disability, to include as due to exposure to herbicides, is denied.

Entitlement to service connection for a lung disability, to include as due to exposure to herbicides, is denied.

Entitlement to service connection for sleep apnea, to include as due to exposure to herbicides, is denied.

Entitlement to service connection for diabetes mellitus, to include as due to exposure to herbicides, is denied.

Entitlement to service connection for heart disease, to include as due to exposure to herbicides, is denied.

Entitlement to an effective date prior to March 24, 2014, for the award of service connection for hearing loss of the left ear is denied.


REMAND

The Veteran seeks entitlement to increased evaluations for disabilities of the left ankle and right knee.  He was last afforded VA examinations to address these claims in August 2014 and July 2016, respectively. 

The United States Court of Appeals for Veterans Claims (Court) held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016). 38 C.F.R. § 4.59 (2016) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  As such, pursuant to Correia, an adequate VA joints examination must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions.

The Board's review of the examination reports reflects that they provided only active range of motion findings and did not address range of motion findings on passive motion, or in weight-bearing and nonweight-bearing.  Applying Correia to this VA examination reports, remand is required for new VA examinations that provide adequate information regarding the current severity of the Veteran's right knee and left ankle disabilities, as outlined further in the remand directives below.

The Veteran filed a claim of entitlement to a TDIU in May 2017, reflecting that he had stopped working in April 2017.  He claims entitlement to a TDIU based on MDD.  At the time of his last VA examination in August 2014, the Veteran was employed. This suggests that the Veteran's service-connected MDD has worsened since then.  When it is indicated that the severity of a service-connected disability has increased since the most recent rating examination, an additional examination is appropriate.  See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  Accordingly, the claim is remanded to afford the Veteran a VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice of VA's duties to notify and assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to a TDIU.

2.  Schedule the Veteran for a VA examination(s) in order to ascertain the current severity of his service-connected right knee and left ankle disabilities.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and the results included in the examination report.  The claims file, including a copy of this remand should be reviewed in conjunction with this examination.

In assessing the severity of the right knee and left ankle disabilities, the examiner should test for pain on both active and passive motion, in weight-bearing and non-weight bearing, and if possible each joint should be contrasted with the range of the opposite undamaged joint.  Correia, 28 Vet. App. at 168-70.  Any further testing deemed necessary should also be conducted and the results recorded in detail.

The examiner should, if possible, note facial expressions of pain, crepitation in soft tissues and joint structures, and test for pain throughout range of motion in the various ways described above.  If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups.  An estimate of additional degrees of limitation of motion during the flare-ups should be provided.

3.  Schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected major depressive disorder (MDD).  The claims folder, and any additional evidence obtained, if any, must be made available to the examiner for review.

All tests and studies deemed necessary by the examiner should be conducted, in order to obtain, as accurately as possible, a picture of the nature and extent of the Veteran's MDD.  The examiner should report all signs and symptoms necessary for rating the Veteran's MDD under the applicable rating criteria.  The examiner is asked to comment on the functional impairment resulting from the service-connected MDD as it may affect the Veteran's ability to function and perform tasks in an occupational setting.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  

4.  After completion of the development directed above, to the extent possible, and any additional development of the evidence that the AOJ may deem necessary, the AOJ should review the record and determine if the benefits sought can be granted.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board..

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


